ATTACHMENT TO ADVISORY ACTION
Applicant’s arguments filed 06 July 2021 have been considered but are not persuasive.
Regarding the rejection of claim 1, Applicant argues Park et al. (KR 10-1408712 B1, “Park”; English language equivalent is Shim et al. (US 2016/031484 A1)) in view of Hintze-Brüning et al. (US 2012/0264858 A1, “Hintze-Brüning”) does not disclose nor suggest the coating of claim 1. Specifically, Applicant argues Park only discloses a coating made of just polyester resin (without polyurethane resin) or just polyurethane resin (without polyester resin). Applicant further argues Park does not disclose the minimum film-forming temperature difference claimed since Applicant believes Park only discloses one resin exists in the coating layer. Applicant additionally argues there are a multitude of polyester and polyurethane resins, each having different minimum film-forming temperatures such that the difference claimed leads is not disclosed by the prior art, and that Applicant has achieved unexpected results. Applicant further argues Park does not teach the composition made from polyester-based resin in an amount of 70-95 parts by weight and polyurethane-based resin in an amount of 5-30 parts by weight with respect to 100 parts by weight of the polyester-based resin and the polyurethane-based resin. Applicant additionally argues neither Hintze-Brüning nor Lim et al. (US 2015/0160378 A1, “Lim”) disclose the minimum film-forming temperature difference claimed. The examiner respectfully disagrees.
In response to Applicant’s argument that Park only discloses polyester resin or polyurethane resin, it is unclear why Applicant is arguing this given that Park discloses “The water dispersible resin may be at least one selected from a group 
In response to Applicant’s argument that Park does not disclose the minimum film-forming temperature difference claimed and that there is a multitude of polyester-based and polyurethane-based resins, while the examiner acknowledges that while there is no explicit disclosure from Park regarding the minimum film-forming temperature difference claimed, Park discloses the polyester resin includes an ester group formed through a reaction between a carboxylic group and alcohol in a main chain, preferably a water dispersible polyester resin, and more preferably a polyester glycol formed through a reaction between a polybasic acid and a polyol ([0023]), which is identical to that of the present invention (see instant specification, page 6, lines 1-6). Thus, Park discloses an identical polyester-based resin as that presently claimed. Park further discloses the polyurethane resin includes a urethane repeating unit formed by a reaction between a polyol and isocyanate, where the polyol is a polyester polyol, a polycarbonate polyol, a polyether polyol, and the like, and the isocyanate compound is a compound having two or more NCO groups ([0034]), which is identical to that of the present invention (see instant specification, page 10, lines 10-16). Thus, Park discloses an identical polyurethane-based resin as that presently claimed. Since Park discloses identical polyester-based resins and polyurethane-based resins as that of the present invention, then the polyester resin 
In response to Applicant’s argument of unexpected results, this is not found persuasive because the data is not commensurate in scope with the present claims.
Firstly, the examples refer to specific polyester-based resins A-C made from: ethylene glycol, diethylene glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 0.5:0.5:0.1:0.9 (for polyester resin A, see instant specification, page 37, lines 10-24); glycidylethyl (meth)acrylate and methyl (meth)acrylate with polyester resin A in a weight ratio of 40:60 (for polyester acrylic resin B, see instant specification, page 37, line 25-page 38, line 9); sodium glycol, sodium sulfonyl isophthalic acid, and isophthalic acid in a molar ratio of 1.0:0.1:0.9, and glycidylethyl (meth)acrylate and methyl(meth)acrylate in a weight ratio of 40:60 (for polyester acrylic resin C, see instant specification, page 38, line 10-page 39, line 4); and PESRESIN A-645GH (see instant specification, page 42, last 2 lines-page 43, line 3) while the present claims allow for any polyester-based resin.
Secondly, the examples refer to two specific polyurethane resins, D and E, made from: specific amounts of a specific polycarbonate polyol, methyl ethyl ketone, isophorone diisocyanate, dimethylol propionic acid, water, and isophorone diamine (for polyurethane D, see instant specification, page 39, lines 5-21); and specific amounts of 
Thirdly, the examples have specific amounts of polyester-based resin and polyurethane-based resin with respect to 100 parts by weight of the polyester-based resin and polyurethane-based resin. Specifically, Examples 1-3 have 70.0 (15.6*100/(15.6+6.7) ≈ 70.0) parts by weight polyester-based resin and 30.0 (6.7*100(15.6+6.7) ≈ 30.0) parts by weight polyurethane-based resin and Example 4 has 80.2 (17.8*100/(17.8+4.4) ≈ 80.2) parts by weight polyester-based resin and 19.8 (4.4*100/(17.8+4.4) ≈ 19.8) parts by weight polyurethane-based resin while the present claims allow for 70-95 parts by weight polyester-based resin and 5-30 parts by weight polyurethane-based resin. There is no data at the upper limit, i.e. 95 parts by weight, of polyester-based resin and no data at the lower limit, i.e. 5 parts by weight, of polyurethane-based resin.
Fourthly, the examples include a specific type of fine particle, namely ST-ZL which is an aqueous silica, and water in specific amounts while the present claims are silent with respect to these compounds and their amounts.
Fifthly, the article of the examples is made from an acrylic resin having a methacrylate polymer as a main component and stretched at a specific stretching ratio at a specific temperature as the base, i.e. transparent film (see instant specification, 
Lastly, the examples have: specific minimum film-forming temperatures for the polyester-based resins, specifically 90°C for polyester-based resin A, 80°C for polyester-based resins B-C, and 80°C for PESRESIN A-645GH (see instant specification, page 37, line 24; page 38, line 9; page 39, lines 3-4; page 43, lines 2-3); and specific minimum film-forming temperatures for the polyurethane-based resins, specifically 0°C for polyurethane-based resin D, 5°C for polyurethane-based resin E, and 10°C for CK-PUD-PF (see instant specification, page 39, line 21; page 40, line 23; page 43, line 7). Accordingly, the minimum film-forming temperature difference of the examples is from 70°C (80-10=70) to 90°C (90-0=90) while the present claims allow for minimum film-forming temperatures outside this range. There is no data at the lower limit of the claimed range, i.e. 40°C, or the upper limit of the claimed range, i.e. 110°C.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.
In response to Applicant’s argument that Park does not disclose the amounts of polyester-based resin and polyurethane-based resin as claimed, while the examiner agrees Park does not disclose the amounts claimed, Park was not used to meet this limitation. Rather, Hintze-Brüning was used to meet this limitation. Hintze-Brüning teaches a coating having stonechip resistance ([0005]) made of 1-99% by weight of liquid-crystalline preparation having 10-99.9% of water-dispersible polyester ([0007-0008]) and 5-80% by weight of water-dispersible polyurethane ([0052]). Assuming 100 parts of the liquid-crystalline preparation, then there are 10-99.9 parts by weight of water-dispersible polyester and 5-80 parts by weight of water-dispersible polyurethane. Normalizing the polyester and polyurethane to 100 parts, there are 11.11 (10*100/90) to 95.23 (99.9*100/104.9) parts by weight of polyester and 4.77 (5*100/104.9) to 88.89 (80*100/90) parts by weight of polyurethanes with respect to 100 parts of the polyester and polyurethane, which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art to modify the coating of Park to contain 70-95 parts by weight of the polyester resin and 5-30 parts by weight of the polyurethane resin with respect to 
In response to Applicant’s argument that neither Hintze-Brüning nor Lim disclose the minimum film-forming temperature difference claimed, while the examiner acknowledges that there is no disclosure in Hintze-Brüning nor Lim regarding the minimum film-forming temperature difference claimed, the references were not used to meet this limitation. Hintze-Brüning was used to teach the amounts of polyester-based and polyurethane-based resin claimed, and Lim was used to teach the crosslinking agent. Note that while Hintze-Brüning and Lim do not disclose all the features of the present claimed invention, Hintze-Brüning and Lim are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather the references teach a certain concept, namely the amounts of polyester-based and polyurethane-based resin (from Hintze-Brüning) and crosslinking agent (from Lim), and in combination with the primary reference Park, discloses the presently claimed invention.
Regarding the rejections of claims 3-11, 
As set forth above and in the Office action mailed 07 April 2021, claim 1 is not allowable. Further, claims 3-11 are rejected under 35 U.S.C. 103 as set forth in the Office action mailed 07 April 2021 (see paragraphs 5-19).
In light of the above, claims 1 and 3-11 remain rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787